SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2011 (Report No. 2) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 8 Hapnina Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulations S-T Rule 101(b)(1): YesoNox Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether by furnishing the information contained in this Form 6-K, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- N/A CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Receives Customer Value Enhancement of the Year Award for Real-time Decisioning and Agent Guidance Solutions from Analyst Firm Frost & Sullivan, Dated February 7, 2011. Press Release: NICE to Demonstrate Cost Effective 3D Mobile Location Tracking Solution at GSMA Mobile World Congress 2011, Dated February 10, 2011. Page2of4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated:March 10, 2011 Page3of4 EXHIBIT INDEX Press Release: NICE Receives Customer Value Enhancement of the Year Award for Real-time Decisioning and Agent Guidance Solutions from Analyst Firm Frost & Sullivan, Dated February 7, 2011. Press Release: NICE to Demonstrate Cost Effective 3D Mobile Location Tracking Solution at GSMA Mobile World Congress 2011, Dated February 10, 2011. Page3 of4
